DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14-18 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payette et al. (6,709,251).
Payette et al. discloses a self-contained rotating mold support as shown below: 


    PNG
    media_image1.png
    412
    551
    media_image1.png
    Greyscale
		 
    PNG
    media_image2.png
    511
    665
    media_image2.png
    Greyscale
		
Current application – Figure 3			Payette et al. – Figure 1


 
 
Current application 
Payette et al.
injection molding machine
100
10, 12, 14, 16
 
stationary mold clamping plate
71
30
 
movable mold clamping plate
72
32
 

 
 
an assembly plate
 
 
 
a tool carrier
15
14
 
first mold part
10, 10*
16
 
guide system/guide rails
43, 44
 40a, 40b
 
rails 
101, 102
46a-b
 
displacement plate 
50
60, 54
 

 
 
an assembly frame
40
38a-b
 
support device
45
44
 
stationary second mold part
20, 20*
12
 
support elements
46, 47
37


Payette et al. further discloses that the rails 38a-b, 40a-b, 42a-b are telescoping with each other below supports 46a-b, racks 62 and gears 64 for greater extension, wherein the support device or the base 44 supports the turntable 54 for rotation about a vertical axis 56 by bearing 58 fitting between the base 44 and turntable 54, which is retained at its edges by gibs 60 and at its center by a shaft 63 driven by a motor 65 for rotation of the central mold portion 14, wherein the rails 38b, 40b, and 40a and 38a, 46b and 46a, and racks 62 opposing edges of a gear 64 positioned at the bottom of the rails 42b and 42a so that any movement of rail 42b (or 42a) with respect to rail 38b (40a) to be equal to the movement between rail 42b (42a) and rail 40b (38a).  so that the stage base 44 is always kept equidistant between the front machine platen 30 and rear machine platen 32. 

Allowable Subject Matter
Claims 12-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 12-13, the prior art fails to disclose that the rotation unit is a multi-pole electric motor which comprises: that the torque motor is of an internal rotor construction manner and comprises: a rotor configured as a hollow cylinder and which includes a centrally arranged feed-through for supply conduits / leads for media and electrical energy, as well as for control leads and at least one pair of first supply conduits for feed and discharge of cooling water; at least one pair of second supply conduits for feed and discharge of hydraulic oil; at least one supply conduit for compressed air; at least one supply lead for electrical energy; and at least one control lead.
Regarding claim 19, the prior art of record fails to teach or suggest that the tool carrier includes at least one valve block for a feed, discharge and distribution of a hydraulic medium; a cooling fluid and compressed air arranged to be last least one of within or on an upper side of the tool carrier which lies opposite the assembly plate.

Applicant’s arguments with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743